Citation Nr: 1741440	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extraschedular compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1966 to August 1970, including combat service in the Vietnam War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the June 2006 rating decision, in pertinent part, the RO denied a compensable rating for bilateral hearing loss.

This issue was previously remanded by the Board in October 2012 and July 2015.  

The Board denied a compensable rating for bilateral hearing loss in a May 2016 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties indicated that the Veteran did not challenge the Board's decision with regard to an increased schedular rating and agreed to vacate the Board's decision with regard to an extraschedular rating and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in June 2017.


FINDING OF FACT

The Veteran's bilateral hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular rating criteria.


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In order to determine whether the Veteran's bilateral hearing loss warrants a referral to the Director of the Compensation Service for consideration of an extraschedular rating, the Board must consider whether it presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Although the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, evidence of other symptoms, such as ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, can require the Board to explain whether the rating criteria contemplate those functional effects.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).  Because the issue of an increased schedular rating is no longer on appeal, the Board's analysis will focus on evidence of symptoms other than hearing loss itself during the period on appeal.  VA received the Veteran's claim for an increased rating in April 2005.  

In October 1970, two months after his separation from active duty service, the Veteran was afforded a VA examination.  The Veteran reported difficulty hearing since a concussion injury in Vietnam in September 1969.  He also reported dizziness for several days after his injury and that, while he was still in Vietnam, his ears were drained.  The Veteran reported dizziness at the October 1970 examination.  The examiner diagnosed deafness of a mixed type in the Veteran's left ear but found no abnormal physical findings of consequence.  

During a November 1996 private treatment appointment, the Veteran reported that his ears bled during his active duty service.  

In January 2006, the Veteran was afforded an additional VA examination.  The Veteran reported that his ears bled for "a couple of days" after his in-service injury.  The only current functional effects the Veteran reported were difficulty hearing conversation clearly, particularly with multiple speakers, and difficulty hearing the television and telephone.  

In his May 2007 Notice of Disagreement (NOD), the Veteran reported that his hearing loss caused some difficulty in listening to patients' lungs in his job duties as a respiratory therapist.  In a June 2009 statement, a private physician opined that the Veteran was in need of a special stethoscope in order to perform his job duties.  

In October 2012, the Veteran was afforded an additional VA examination.  The only functional effect the Veteran reported was difficulty understanding people in the presence of background noise.  

During an August 2013 VA treatment appointment, the Veteran denied any dizziness or falls in the past year.  

During a September 2015 VA treatment appointment, the Veteran reported no pain, drainage, or dizziness.  The provider cleaned a mild to moderate amount of cerumen from the Veteran's ears.  

In December 2015, the Veteran was afforded an additional VA examination.  When asked about the functional effects of his hearing loss, the Veteran said: "It started in 1970, I was involved in a blast.  I was thrown in the air.  I had balance problems and bleeding from the ears following the blast.  I can't distinguish words on the cell phone or in a group."  

As stated above, the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette, 28 Vet. App. at 371.  Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

There is nothing in the record to indicate that the cerumen cleaned from the Veteran's ears in September 2015 was a symptom of his service-connected hearing loss or that it had any functional effects other than those contemplated by the rating schedule.  

The Veteran reports some impact on his occupational functioning from hearing loss but, given the private physician's opinion that this difficulty can be remedied with specialized equipment, the Board finds that this does not demonstrate marked interference with employment that would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  

In their JMR, the parties noted the Veteran's reference to "balance problems and bleeding from the ears" during the December 2015 VA examination and instructed the Board to determine whether the Veteran has experienced either of those symptoms during the period on appeal.  Other than this statement, all references in the record to bleeding from the ears note that this took place for a few days after the Veteran's in-service injury.  Other than this statement, the most recent report of dizziness was in October 1970, two months after the Veteran's separation from active duty service and 45 years prior to the December 2015 VA examination.  During August 2013 and September 2015 treatment appointments, the Veteran specifically denied dizziness.  Given these facts and the context of the Veteran's December 2015 statement, the Board finds that the statement was a reference to his condition immediately after his in-service injury and not a report of symptoms present during the appeal period.  

Accordingly, the Board determines that the Veteran has not reported any symptoms during the period on appeal that have not been considered under the criteria set forth in the rating schedule and that referral for extraschedular consideration is therefore not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is also not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


ORDER

Entitlement to an extraschedular compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


